Title: James Oldham to Thomas Jefferson, 18 April 1811
From: Oldham, James
To: Jefferson, Thomas


          
            
              Deare Sir
              Richmond April 18th 1811—
            
             Your Letter of the 1st Instant was handed to me Three dayes ago, I immedeately indevored to Procure the Bohemian Glass as you mentioned, but there is none of the kind in Richmond lorger than 8 by 10 I. and none of aney quallity that is 12 I. Square, I tooke a box of Crown Glass 12 by 14 I. and had them cut to 12 I. Square packed them up very snug and delivered them to Gibson & Jefferson as you desired. the 12 by 18 I. is not to be got at this Time in Richmond, but there is a quantity daley expected from New-Yorke and as soon as it arives I will Procure your complement and deliver it agreable to your request.your recommendation to Judge Cabell will be ever Gratefully Rememberd. I have not sean him since his Last return to Richmond, while he was Govenor I did a considerable quantity of worke under his direction and should be desirous of serveing him, aney serveses I am capable of in Procouring such neseries as you may wont from Richmond it will always be attended to with chearfulness.
            
              With Grate Respect I Am Sir your Obt Servt
 
              
 Jms Oldham
            
          
          
             I beged the faver of Mr Gibson to forword the box delivered by the firs safe convayance
          
        